Title: From Benjamin Franklin to Jane Mecom, 19 April 1757
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
New York, April 19. 1757

I wrote a few Lines to you yesterday, but omitted to answer yours relating to Sister Douse: As having their own Way, is one of the greatest Comforts of Life, to old People, I think their Friends should endeavour to accommodate them in that, as well as in any thing else. When they have long liv’d in a House, it becomes natural to them, they are almost as closely connected with it as the Tortoise with his Shell, they die if you tear them out of it. Old Folks and old Trees, if you remove them, tis ten to one that you kill them. So let our good old Sister be no more importun’d on that head. We are growing old fast ourselves, and shall expect the same kind of Indulgencies. If we give them, we shall have a Right to receive them in our Turn.
And as to her few fine Things, I think she is in the right not to sell them, and for the Reason she gives, that they will fetch but little. When that little is spent, they would be of no farther use to her; but perhaps the Expectation of Possessing them at her Death, may make that Person tender and careful of her, and helpful to her, to the amount of ten times their Value. If so, they are put to the best Use they possibly can be.

I hope you visit Sister as often as your Affairs will permit, and afford her what Assistance and Comfort you can, in her present Situation. Old Age, Infirmities, and Poverty, join’d, are Afflictions enough; the Neglect and Slight of Friends and near Relations, should never be added. People in her Circumstances are apt to suspect this sometimes without Cause; Appearances should therefore be attended to, in our Conduct towards them, as well as Realities.
I write by this Post to Cousin Williams, to continue his Care, which I doubt not he will do.
We expect to sail in about a Week, so that I can hardly hear from you again on this Side the Water. But let me have a Line from you now and then while I am in London. I expect to stay there at least a 12 month. Direct your Letters to be left for me at the Pensilvania Coffee House in Birchin Lane London. My Love to all, from Dear Sister, Your affectionate Brother
B Franklin
PS. April 25. We are still here, and perhaps may be here a Week longer, Once more Adieu my dear Sister.
 
Addressed: To / Mrs Jane Mecom / at / Boston / Free / B Franklin
Endorsed: Old Trees &c.
